DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR-10-20160081829, using US 2018/0002486 as the official English translation).
Regarding claim 1, Kim discloses a process for preparing a polyamide-imide film (Abstract), which comprises: polymerizing an aromatic diamine compound, an aromatic dianhydride compound, and a dicarbonyl compound to prepare a polyamide-imide polymer solution (Para. 12); extruding (Para. 40: Extrusion is a known option in the art for applying an obtained solution) and casting the polymer solution and then drying the cast polymer solution to prepare a gel sheet (Para. 30); and thermally treating the gel sheet to produce the polyamide-imide film (Para. 30), wherein the viscosity of the polymer solution is 100,000 to 500,000 cps (Para. 22: 240,000 cps – 260,000 cps), and the polyamide-imide film has a yellow index of 5 or less (Para. 34) , a transmittance of 85% or more (Para. 34). Although Kim does not explicitly disclose the formed polyamide-imide film with a haze of 2% or less and a modulus of 5.0 GPa or more based on a thickness of 20 μm to 75 μm, these features would have been obvious to one of ordinary skill in the art as Kim discloses the starting compounds and the method steps required to form a polymer film with these characteristics, see MPEP § 2112.01 I.  Furthermore, It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP § 2144.05.
Regarding claim 2, Kim teaches the invention described in claim 1, as discussed above. Additionally, Kim discloses the polymer solution comprising the polyamide-imide polymer and an organic solvent, wherein the polyimide polymer is 5% by weight to 20% by weight based on the total weight of the polymer solution (Para. 25 – 26).
Regarding claim 3, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses casting the polymer solution onto a casting solution, while the optimal casting rate and thickness could be obtained through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 4, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses the aromatic dianhydride compound in an amount of 20% by mole to 50% by mole and the dicarbonyl compound in an amount of 50% by mole to 80% by mole (Para. 39).
Regarding claim 5, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses one kind of aromatic diamine and one kind of aromatic dianhydride are used as the aromatic diamine compound (Para. 12).
Regarding claim 6, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses the aromatic diamine compound comprises 2,2'-bis(trifluoromethyl)-4,4'-diaminobiphenyl (TFDB), and the aromatic dianhydride compound comprises 2,2'-bis(3,4- dicarboxyphenyl) hexafluoropropane dianhydride (6-FDA) (Para. 13).
Regarding claim 7, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses the dicarbonyl compound is terephthaloyl chloride (TPC) (Para. 19).
Regarding claim 8, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses the step of preparing the polymer solution comprises polymerizing the aromatic diamine compound, the aromatic dianhydride compound, a first dicarbonyl compound, and a second dicarbonyl compound in an organic solvent to produce a first polymer solution; and further adding another dicarbonyl compound to the first polymer solution to produce a second polymer solution that has a viscosity of 100,000 to 500,000 cps (Para. 39). It has been held that selection of any order of performing process steps and adding ingredients is prima facie
Regarding claim 9, Kim teaches the invention described in claim 8, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art to specify producing the first polymer solution by simultaneously or sequentially polymerizing the compounds, as it has been held that selection of any order of performing process steps and adding ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04C.
Regarding claim 10, Kim teaches the invention described in claim 8, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art to specify producing the first polymer solution by polymerizing the aromatic diamine compound and the aromatic dianhydride compound before adding the first and second dicarbonyl compound, as it has been held that selection of any order of performing process steps and adding ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04C.
Regarding claim 11, Kim teaches the invention described in claim 2, as discussed above. Furthermore, Kim teaches the organic solvent comprises N-methyl-2-pyrrolidone (NMP) (Para. 23).
Regarding claim 12, Kim teaches the invention described in claim 8, as discussed above. Furthermore, Kim discloses the first and second dicarbonyl compounds are different from each other (Para. 39).
Regarding claim 13, Kim teaches the invention described in claim 8, as discussed above. Furthermore, Kim discloses adding a first and a second dicarbonyl compound to form the polymer solution. The optimal weight ratio would be obtained through routine experimentation and it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 14, Kim teaches the invention described in claim 8, as discussed above. Kim discloses the polymer solution comprising the polyamide-imide polymer and an organic solvent, wherein the polyimide polymer is 5% by weight to 20% by weight based on the total 
Regarding claim 15, Kim teaches the invention described in claim 1, as discussed above. Furthermore, Kim discloses the viscosity of the polymer solution is 100,000 to 350,000 cps (Para. 22: 240,000 cps – 260,000 cps).
Regarding claim 16, Kim discloses a process for preparing a polyamide-imide film (Abstract), which comprises: polymerizing an aromatic diamine compound, an aromatic dianhydride compound, and a dicarbonyl compound to prepare a polyamide-imide polymer solution (Para. 12); extruding (Para. 40: Extrusion is a known option in the art for applying an obtained solution) and casting the polymer solution and then drying the cast polymer solution to prepare a gel sheet (Para. 30); and thermally treating the gel sheet to produce the polyamide-imide film (Para. 30), wherein the step of preparing the polymer solution comprises polymerizing the aromatic diamine compound, the aromatic dianhydride compound, a first dicarbonyl compound, and a second dicarbonyl compound in an organic solvent to produce a first polymer solution; and further adding another dicarbonyl compound to the first polymer solution to produce a second polymer solution that has a viscosity of 100,000 to 350,000 cps (Para. 39). It has been held that selection of any order of performing process steps and adding ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04C. Kim further discloses the polymer solution comprising the polyamide-imide polymer and an organic solvent, wherein the polyimide polymer is 5% by weight to 20% by weight based on the total weight of the polymer solution (Para. 25 – 26), with the polyamide-imide film having a yellow index of 5 or less (Para. 34) and a transmittance of 85% or more (Para. 34). Although Kim does not explicitly disclose the formed polyamide-imide film with a haze of 2% or less and a modulus of 5.0 GPa or more based on a thickness of 20 μm to 75 μm, these features would have been obvious to one of ordinary skill in the art as Kim discloses the starting compounds and the method steps required to form a polymer film with these characteristics. Furthermore, It has been held that when the 
Regarding claim 17, Kim teaches the invention described in claim 16, as discussed above. Furthermore, Kim teaches the dicarbonyl compound comprises a first dicarbonyl compound and a second dicarbonyl compound (Para. 39), wherein both compounds are used to produce the first and second polymer solutions (Para. 39).
Regarding claim 18, Kim teaches the invention described in claim 17, as discussed above. Furthermore, Kim discloses the second dicarbonyl compounds comprises terephthaloyl chloride (TPC) (Para. 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 







/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743